Case 1:20-cr-00102-VEC Document 78 Filed 09/13/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Consent Order of Restitution
Vv.
MARIA FERNANDA GUTIERREZ OSPINO Docket No. 20 Cr. 102 (VEC)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Samuel P. Rothschild, Assistant
United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count
One of the above Information; and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution

Matia Fernanda Gutierrez Ospino, the Defendant, shall pay restitution in the total amount
of $1,037,372.86, pursuant to 18 U.S.C. § 3663A, to the victims of the offense charged in Count
One. The names, addresses, and specific amounts owed to each victim are set forth in the Schedule
of Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of
a change of address of a victim, the Clerk of the Court is authorized to send payments to the new
address without further order of this Court.

A. Joint and Several Liability

Restitution is joint and several with (i) any defendant ordered to make restitution for the

offenses in this matter under 20 Cr. 102 (VEC) and (i) is
I 2 201010 $3,152,449.55, The

Defendant’s liability for restitution shall continue unabated until either the defendant has paid the
apportioned amount set forth below, or every victim has been paid the total amount of loss from

all the restitution paid by the defendants in this matter.

 

 
Case 1:20-cr-00102-VEC Document 78 Filed 09/13/21 Page 2 of 5

 

Defendant Apportioned Amount of Restitution

 

Maria Fernanda Gutierrez Ospino $1,037,372.86

 

 

 

 

B. Apportionment Among Victims

Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,
attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed
proportionally to each victim based upon the amount of loss for each victim, as set forth more fully
in Schedule A.

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controiled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2). While serving any term of imprisonment, the Defendant shall make
installment payments toward her restitution obligation, and may do so through the Bureau of
Prisons’ (BOP) Inmate Financial Responsibility Plan. Pursuant to BOP policy, the BOP may
establish a payment plan by evaluating the Defendant’s six-month deposit history and subtracting
an amount determined by the BOP to be used to maintain contact with family and friends. The
remaining balance may be used to determine a repayment schedule. BOP staff sha!l help the
Defendant develop a financial plan and shall monitor the inmate’s progress in meeting her

restitution obligation. Any unpaid amount remaining upon release from prison will be paid in

 
Case 1:20-cr-00102-VEC Document 78 Filed 09/13/21 Page 3 of 5

installments in an amount equal to ten percent of the Defendant’s gross income on the first of each
month. If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C, § 3611. The
Defendant shall write her name and the docket number of this case on each check or money order.
Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be
hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments
by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4. Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Fmancial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). Ifthe Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seck a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

 

 
Case 1:20-cr-00102-VEC Document 78 Filed 09/13/21 Page 4of5

5. Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue
until the estate receives a written release of that liability.

6. Scaling

Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal
Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

 
Case 1:20-cr-00102-VEC Document 78 Filed 09/13/21 Page 5of5

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: dwuk PF Rothchild 8/1/21
Samuel P. Rothschild DATE
One Saint Andrew’s Plaza

New York, NY 10007

Tel: (212) 637-2504

MARIA FERN A GUTIERREZ OSPINO
By: . 8/3/21

 

 

 

Matia Fernanda Gutierrez Ospino DATE
By: fils ee 8/3/21
Julia Kefalinos, Esq. DATE

2121 SW 3rd Avenue, Suite 600
Miami, FL 33129
Tel: (305) 856-2713

 

SO ORDERED:
Vidi @ 4. \32xy
HONORABLE VALERIE E. CAPRONI DATE ,

UNITED STATES DISTRICT JUDGE

 
